Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James L. Olsen (Reg. No. 75,750) on 4/20/2022.

Please amend claims 1, 8 and 15 as follows:
1. (Currently Amended) A method comprising: 
receiving an indication of a data set to be tagged with an encryption tag, the indication being received in response to the data set being demoted from a first storage device to a second storage device, the first storage device having 
identifying a location for the encryption tag, the location of the encryption tag being the second storage device for which the data set will be demoted to; and 
storing the encryption tag at the location, where the encryption tag includes an encryption status indicator specifying whether or not the data set is encrypted and an encryption algorithm indicator specifying an encryption algorithm used to encrypt the data set.
8. (Currently Amended) A system comprising: 
one or more processors; and 
one or more computer-readable storage media collectively storing program instructions which, when executed by the one or more processors, are configured to cause the one or more processor to perform a method comprising: 
receiving an indication of a data set to be tagged with an encryption tag, the indication being received in response to the data set being transferred from a first storage device to a second storage device, the [[second]]first storage device having 
identifying a location for the encryption tag, the location of the encryption tag being the second storage device for which the data set will be transferred to; and 
storing the encryption tag at the location, where the encryption tag includes an encryption status indicator specifying whether or not the data set is encrypted and an encryption algorithm indicator specifying an encryption algorithm used to encrypt the data set.
15. (Currently Amended) A computer program product comprising one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions comprising instructions configured to cause one or more processors to perform a method comprising: 
receiving an indication of a data set to be tagged with an encryption tag, the indication being received in response to the data set being demoted from a first storage device to a second storage device, the first storage device having 
identifying a location for the encryption tag, the location of the encryption tag being the second storage device for which the data set will be demoted to; and 
storing the encryption tag at the location, where the encryption tag includes an encryption status indicator specifying whether or not the data set is encrypted and an encryption algorithm indicator specifying an encryption algorithm used to encrypt the data set.
Allowable Subject Matter
Claims 1-2, 4-9, 11-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The independent claims 1, 8 and 15, when considered as a whole, are allowable over the prior art of record.   Specifically, the prior art of record, alone or in combination, fails to clearly teach or fairly suggest, particularly, “receiving an indication of a data set to be tagged with an encryption tag, the indication being received in response to the data set being demoted from a first storage device to a second storage device, the first storage device having faster access times than the second storage device; identifying a location for the encryption tag, the location of the encryption tag being the second storage device for which the data set will be demoted to; and storing the encryption tag at the location.”
The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims 1, 8 and 15, thus are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI D NGUY whose telephone number is (571)270-7311. The examiner can normally be reached Monday-Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8311.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.D.N/Examiner, Art Unit 2435 

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435